MEMORANDUM **
1. The state court’s ruling denying the motion for continuance was not contrary to clearly established federal law, as determined by the Supreme Court. See Morris v. Slappy, 461 U.S. 1, 11, 103 S.Ct. 1610, 75 L.Ed.2d 610 (1983) (describing the broad discretion granted to trial court rulings on requests for continuances).
2. The record does not reflect that any deficiencies in trial counsel’s performance prejudiced Petitioner Gonzalo Acuna given the overwhelming evidence against him. See Strickland v. Washington, 466 U.S. 668, 692, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (“[A]ny deficiencies in counsel’s performance must be prejudicial to the defense in order to constitute ineffective assistance under the Constitution.”). Therefore, the state court’s denial of Acuna’s ineffective assistance of counsel claim was not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.